Citation Nr: 1727045	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 24, 2010, for the award of a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted TDIU and assigned an effective date of September 24, 2010.  

As a preliminary matter, the Board notes that the Veteran sought, in pertinent part, to reopen a previously denied claim of service connection for a bilateral foot disability, to include foot strain and pes planus (last prior final denial was in March 2004).  At that time, the Veteran also filed new claims of secondary service connection for other orthopedic disabilities.  The RO declined to reopen the Veteran's claims (the RO also mischaracterized the new claims as petitions to reopen) in its June 2006 rating decision.  An appeal followed.  

In December 2009, the Board, in pertinent part, granted the Veteran's petition to reopen his claim and granted the issue of entitlement to service connection for bilateral foot disability.  The remaining orthopedic disabilities were appropriately recharacterized as original claims and remanded for additional development.  In June 2010, the RO implemented the Board's decision and assigned a 10 percent evaluation, effective March 8, 2016 (the date of claim to reopen).  In April 2012, the Board granted service connection for the Veteran's remaining orthopedic disabilities.  In May 2013, the RO implemented the Board's decision assigning a 20 percent rating for low back disability, 10 percent rating for bilateral knee disability, respectively, and 10 percent rating for bilateral hip disability, respectively. Subsequently, in June 2013, the Veteran filed a notice of disagreement with the initial evaluations.  The Board notes, however, that in a statement dated in May 2014, the Veteran withdrew his appeal of the claims for increased rating in preference to a grant of TDIU.  

During a subsequent VA examination conducted in September 2010 (within the one-year appeal period before the June 2010 rating decision became final), the Board notes that the Veteran indicated he has been unemployed for the past "5 to 10 years [due to his] musculoskeletal symptoms," which the Board finds includes his then-service-connected bilateral foot disability.  

In August 2013, the Veteran filed a claim for TDIU (via a VA Form 21-8940) due to his service-connected musculoskeletal disabilities, including his back and bilateral hip, knee, and foot.  As mentioned, in May 2014, the RO granted TDIU and assigned an effective date of September 24, 2010, which the RO noted is when the Veteran first "met the schedular requirements."  In doing so, the Board finds that the RO acknowledged that although the Veteran did not file a formal claim until August 2013, the Veteran, in stating that his musculoskeletal symptoms rendered him unemployable, was seeking to obtain an appropriate, i.e., higher rating for his service-connected disability as a part of his initial adjudication.  See 38 C.F.R. § 3.156(b); see generally, AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue of effective date of the TDIU is properly before the Board, and extends the appellate period for consideration to the effective date of the service-connected disabilities, i.e., March 8, 2006.  The Board notes that the Veteran was not service-connected for any disability prior to that date.  

In April 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he is entitled to a TDIU rating prior to September 24, 2010, based on his service-connected disabilities.  Specifically, in his VA Form 21-8940 filed in August 2013, the Veteran indicates that he has been unable to work since at least 2004.  However, at the September 2010 VA examination the Veteran indicated he has been unemployed for the past "5 to 10 years [due to his] musculoskeletal symptoms."  Given that this statement was made within the one-year appellate period before the June 2010 rating decision became final, the Board finds that an informal claim for TDIU was "reasonably raised by the record" as a component of the initial evaluation assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran has been granted service connection for bilateral foot disability, to include foot strain and pes planus (rated as 10 percent from March 8, 2006, and increased to 30 percent from August 21, 2012), low back disability (rated as 10 percent from March 8, 2006, and increased to 20 percent from September 24, 2010), bilateral hip disability (rated as 10 percent from March 8, 2006, respectively), and bilateral knee disability (rated as 10 percent from March 8, 2006, respectively).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the combined rating is 50 percent from March 8, 2006, 60 percent from September 24, 2010, and 70 percent from August 21, 2012.  While the Veteran meets the minimal schedular criteria for a TDIU from September 24, 2010, he does not meet the criteria prior to September 24, 2010.  See 38 C.F.R. §§ 4.16(a), 4.25.  

However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case for the period between March 8, 2006, and September 24, 2010.  

After a thorough review of the record, the Board finds that referral for extraschedular consideration for the period between March 8, 2006, and September 24, 2010, is warranted.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue.  

In this case, the Board notes that the Veteran's civilian occupation consisted of full-time acting.  On his application (VA Form 21-8940), the Veteran indicated that he had last worked full-time in 2004, but that his disabilities began affecting his employment since 2000.  The Veteran has, at most, a high school education, and some vocational training in acting school.  The Veteran also submitted copies of his income tax statements for the years 2000 through 2004 to indicate financial difficulties and that he was receiving a small pension from the Screen Actors Guild.  

At the April 2017 hearing, the Veteran reported that as an actor, he was required to be on his "feet for 12 to 16 hours a day."  However, as his disabilities progressed, it "got to the point where [he] couldn't walk far . . . because [his] knees [would] give out" and that his musculoskeletal pain was so "tremendous . . . [he couldn't] take it."  The Veteran reported that it became increasingly difficult to "hide [the functional impact]" of his disabilities and that he had "gained a [negative] reputation," as someone who was physically unable to do the work.  As a result, the Veteran indicated the "industry left [him]."  Prior to acting, the Veteran reported he was briefly employed as a truck driver and a painter, respectively.  The Veteran further reported that he now uses a cane for ambulation and stability.  He described his functional limitations as not being able to walk more than two blocks without resting, needing assistance for basic activities such as wearing socks or tying shoe laces, and needing assistance with transfers, e.g., getting up from a seated position.

Additionally, medical treatment records dated in March 2004 reflect a physician's opinion that "[the Veteran] is unable to work due to his limited ability to walk and stand as a result of his foot pain."  Medical treatment records dated in August 2006 reflects the Veteran presented with bilateral foot pain, worse with weight-bearing.  It further reflects that the Veteran uses special orthopedic shoes to help alleviate the pain; however, the Veteran still walks with a noticeable limp and has difficulty with heel-to-toe gait.   The report of the September 2010 VA examination reflects that the Veteran has been unemployed for the past "5 to 10 years [due to his] musculoskeletal symptoms."  The evidence of record also indicates that the Veteran has not worked, at least, since 2004.

As such, the Board finds that under these circumstances, the matter of an award of TDIU should be referred for extraschedular consideration.  While the Veteran could, arguably, be employable from a sedentary standpoint, his reported employment history indicates he has primarily worked in labor intensive jobs.  Furthermore, the Veteran's limited educational history would further hinder any ability to obtain a sedentary job.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps to obtain Social Security Disability records and associate them with the claims folder.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Refer the matter of a TDIU to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3.  After completing the above and any other development deemed necessary, readjudicate the claim for an earlier for TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




